Case 17-11815-jkf        Doc 41    Filed 03/16/19 Entered 03/16/19 10:57:13         Desc Main
                                   Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE:                                                :
           Mark & Diane Quinn                           :
                                                        :      Chapter 13
                                                        :
                                                        :
           Debtor                                       :       No.: 17-11815JKF


           RESPONSE OF DEBTOR TO THE MOTION FOR RELIEF OF AUTOMATIC
              STAY FILED BY WILMINGTON SAVINGS FUND SOCIETY, FSB


          COMES NOW, Mark & Diane Quinn, hereinafter referred to as “Debtors,” by
  and through their undersigned Counsel, Brad J. Sadek, Esquire, and in response to the
  Motion for Relief filed by Wilmington Savings Fund Society FSB, “Movant”, and hereby
  avers the following:

           1.       Admitted.

           2.       Admitted.

           3.       Admitted.

           4.       Admitted.

           5.       Admitted.

           6.       Admitted.

           7.       Admitted.

           8.       Denied.

           9.        Denied. By way of further response, a post-petition mortgage payment
                 history is requested from Movant.

           10.      Denied.

           11.      Denied.

           12.      Denied.
Case 17-11815-jkf    Doc 41   Filed 03/16/19 Entered 03/16/19 10:57:13    Desc Main
                              Document      Page 2 of 2


         13.   Denied.

         14.   Denied.



        WHEREFORE, based on the aforementioned, Movant shall be denied an Order
  modifying the Automatic Stay under Bankruptcy Code Section 362.


                                                Respectfully submitted,

  Dated: March 16, 2019                         ________________________
                                                /s/ Brad J. Sadek, Esq.
                                                Attorney for the Debtor
                                                Sadek & Cooper
                                                1315 Walnut Street, #502
                                                Philadelphia, PA 19107
                                                (215) 545-0008
